 

Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of June 22, 2015 (this “Agreement”), by
and among Sequential Brands Group, Inc., a Delaware corporation (“Sequential”),
Singer Madeline Holdings, Inc., a Delaware corporation (“TopCo”) and certain
stockholders of Martha Stewart Living Omnimedia, Inc., a Delaware corporation
(“MSLO”), listed on Schedule A hereto (each, a “Stockholder” and collectively,
the “Stockholders”).

 

WITNESSETH:

 

WHEREAS, MSLO, Madeline Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of TopCo (“Madeline Merger Sub”), Sequential, Singer
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of TopCo
(“Singer Merger Sub”), and TopCo, are concurrently herewith entering into an
Agreement and Plan of Merger (as in effect on the date hereof or as may be
amended, supplemented or otherwise modified from time to time, but solely as
consented to by such Stockholder, in its discretion, in the case of a
Fundamental Amendment, the “Merger Agreement”), pursuant to which, among other
things, at the effective time under the Merger Agreement (the “Effective Time”),
Madeline Merger Sub will merge with and into MSLO, with MSLO continuing as the
surviving corporation and a wholly owned subsidiary of TopCo (the “MSLO
Merger”), and Singer Merger Sub will merge with and into Sequential, with
Sequential continuing as the surviving corporation and a wholly owned subsidiary
of TopCo (the “Sequential Merger” and, together with the MSLO Merger, the
“Mergers”);

 

WHEREAS, each Stockholder is the record and/or beneficial owner of the Existing
Shares (as defined below);

 

WHEREAS, as a condition and material inducement to Sequential’s willingness to
enter into the Merger Agreement and to consummate the transactions contemplated
thereby, including the Sequential Merger, each Stockholder has agreed to enter
into this Agreement, pursuant to which such Stockholder is agreeing, among other
things, to vote all of its Covered Shares (as defined below) in accordance with
the terms of this Agreement; and

 

WHEREAS, TopCo, Sequential and the Stockholders wish to agree to certain matters
as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

Article I
GENERAL

 

Section 1.1           Defined Terms. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

 

 

 

 

(a)          “Beneficial Ownership” has the meaning ascribed to such term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended. The terms
“Beneficially Own”, “Beneficially Owned” and “Beneficial Owner” shall each have
a correlative meaning.

 

(b)          “Covered Shares” means, with respect to each Stockholder, such
Stockholder’s Existing Shares, together with any shares of MSLO Common Stock and
any shares of MSLO Common Stock issuable upon the conversion, exercise or
exchange of securities that are convertible into or exercisable or exchangeable
for shares of MSLO Common Stock, in each case that such specified Stockholder
has or acquires Beneficial Ownership of on or after the date hereof.

 

(c)          “DGCL” means the General Corporation Law of the State of Delaware.

 

(d)          “Encumbrance” means any security interest, pledge, mortgage, lien
(statutory or other), charge, option to purchase, lease or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement), excluding restrictions under securities laws.

 

(e)          “Existing Shares” means, with respect to each Stockholder, the
number of shares of MSLO Common Stock Beneficially Owned by such Stockholder, as
of the date hereof, as set forth in Schedule A hereto.

 

(f)          “Expiration Date” means any date upon which the Merger Agreement is
validly terminated in accordance with its terms.

 

(g)          “Governmental Entity” means any nation or government, any state,
agency, commission, or other political subdivision thereof, any insurance
regulatory authority, any self-regulatory authority, or any entity (including a
court) of competent jurisdiction properly exercising executive, legislative,
judicial or administrative functions of the government.

 

(h)          “Law” means any statute, law ordinance, rule or regulation
(domestic or foreign) issued, promulgated or entered into by or with any
Governmental Entity.

 

(i)          “Permitted Transfer” means (i) a Transfer of Covered Shares by a
Stockholder by will or by operation of law or other Transfers to an Affiliate,
immediate family members, trusts for the benefit of such Stockholder, any
immediate family member of such Stockholder, charity or other Transfers for
estate planning purposes, or upon the death of such Stockholder, provided, that
prior to the effectiveness of such Transfer, such transferee executes and
delivers to TopCo and Sequential a written agreement, in form and substance
reasonably acceptable to TopCo and Sequential, to assume all of such
Stockholder’s obligations hereunder in respect of the securities subject to such
Transfer and to be bound by the terms of this Agreement, with respect to the
securities subject to such Transfer, to the same extent as such Stockholder is
bound hereunder and to make each of the representations and warranties hereunder
in respect of the securities transferred as such Stockholder shall have made
hereunder; (ii) a Transfer of Covered Shares by a Stockholder to another
Stockholder; or (iii) with respect to a Stockholder’s MSLO Stock Options and/or
MSLO Performance Stock Option which expire by their terms or would otherwise be
terminated on or prior to the Expiration Date and MSLO RSU Awards and/or MSLO
Performance RSU Awards that vest and/or are settled on or prior to the
Expiration Date, Transfers of MSLO Common Stock to MSLO or into the public
market (but not through the tender of any such shares into a tender or exchange
offer) (A) in order to pay the exercise price due in respect of any such
expiring MSLO Stock Options and/or MSLO Performance Stock Options, and/or (B) in
order to satisfy required withholding and other payroll taxes due upon the
exercise of any such expiring MSLO Stock Options and MSLO Performance Stock
Options and/or upon the vesting and/or settlement of any such MSLO RSU Awards
and/or MSLO Performance RSU Awards.

 

2

 

 

(j)          “Transfer” means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of (by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise).

 

Article II
VOTING

 

Section 2.1           Agreement to Vote.

 

(a)          Each of the Stockholders hereby irrevocably and unconditionally
agrees, as to itself only, that during the period beginning on the date hereof
and ending on the earliest of (x) the Closing Date, (y) the Expiration Date or
(z) the termination of this Agreement in accordance with its terms, at any
meeting of the stockholders of MSLO, however called, including any adjournment
or postponement thereof, and in connection with any action proposed to be taken
by written consent of the stockholders of MSLO, the Stockholders shall, in each
case, to the fullest extent that such matters are submitted for the vote or
written consent of the Stockholders and that the Covered Shares are entitled to
vote thereon or consent thereto:

 

(i)          appear at each such meeting or otherwise cause the Covered Shares
as to which the Stockholders control the right to vote to be counted as present
thereat for purposes of calculating a quorum; and

 

(ii)         vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Shares as
to which the Stockholders control the right to vote (A) in favor of the adoption
of the Merger Agreement and any related proposal in furtherance thereof, as
reasonably requested by Sequential and contemplated by the Merger Agreement,
submitted for the vote or written consent of stockholders, including, without
limiting any of the foregoing obligations, in each case to the extent MSLO is
permitted pursuant to the Merger Agreement to take such actions, in favor of any
proposal to adjourn or postpone to a later date any meeting of the stockholders
of MSLO at which any of the foregoing matters are submitted for consideration
and vote of the stockholders of MSLO (B) against any action or agreement
submitted for the vote or written consent of stockholders that is in opposition
to the Merger or that would result in a breach of any covenant, representation
or warranty or any other obligation or agreement of MSLO contained in the Merger
Agreement, or of the Stockholders contained in this Agreement, and (C) against
any Acquisition Proposal or other action, agreement or transaction submitted for
the vote or written consent of stockholders that would reasonably be expected to
impede, delay, postpone, frustrate the purposes of, adversely affect or prevent
the consummation of the Mergers or the other transactions contemplated by the
Merger Agreement or the performance by MSLO of its obligations under the Merger
Agreement or by the Stockholders of their obligations under this Agreement.

 

3

 

 

(b)          Any vote required to be cast or consent required to be executed
pursuant to this Section 2.1 shall be cast (or consent shall be given) by the
Stockholders in accordance with such procedures relating thereto so as to ensure
that it is duly counted, including for purposes of determining whether a quorum
is present.

 

(c)          A Stockholder shall not be bound to take the actions described in
this Section 2.1 in the event of a Fundamental Amendment of the Merger
Agreement, unless such Stockholder, in its sole discretion, has consented
thereto prior to the date of such Fundamental Amendment.

 

(d)          Nothing in this Agreement, including this Section 2.1, shall limit
or restrict any affiliate or designee of the Stockholder who serves as a member
of MSLO Board in acting in his or her capacity as a director or officer of MSLO
and exercising his or her fiduciary duties and responsibilities, it being
understood that this Agreement shall apply to the Stockholders solely in their
capacity as stockholders of MSLO and shall not apply to any such affiliate or
designee’s actions, judgments or decisions as a director or officer of MSLO.

 

Section 2.2           No Inconsistent Agreements. Each of the Stockholders
hereby covenants and agrees, as to itself only, that, except for this Agreement
or as set forth on Schedule A, and except as may be permitted by Section 4.3(b),
it (a) has not entered into, and shall not enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to the Covered Shares with respect to any of the matters described in Section
2.1(a)(ii) (the “Section 2.1(a) Matters”), (b) has not granted, and shall not
grant at any time while this Agreement remains in effect (except to the extent
permitted by Section 2.1(c)), a proxy, consent or power of attorney with respect
to the Covered Shares with respect to any of the Section 2.1(a) Matters and (c)
has not taken and shall not take any action that would have the effect of
preventing or disabling such Stockholder from performing any of its obligations
under this Agreement. Each of the Stockholders, as to itself only, hereby
represents that all proxies or powers of attorney given by such Stockholder
prior to the execution of this Agreement in respect of the voting of each such
Stockholder’s Covered Shares with respect to the Section 2.1(a) Matters, if any,
are not irrevocable and each Stockholder hereby revokes (and shall cause to be
revoked) any and all previous proxies or powers of attorney with respect to each
such Stockholder’s Covered Shares with respect to the Section 2.1(a) Matters.

 

4

 

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Stockholders. Each
Stockholder, as to itself only, hereby represents and warrants to Sequential as
follows:

 

(a)          Authorization. The Stockholder has the legal capacity, full power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by the Stockholder of this Agreement, the performance by it of its
obligations hereunder and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by the Stockholder and
no other actions or proceedings on the part of the Stockholder or any manager or
partner thereof are necessary to authorize the execution and delivery by it of
this Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by the Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms (except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity).

 

(b)          Ownership. The Stockholder’s Existing Shares are, and all of the
Covered Shares owned by the Stockholder from the date hereof through the date of
the MSLO Stockholder Meeting (including any permitted postponement or
adjournment thereof, the “Meeting Date”) will be, Beneficially Owned by the
Stockholder, in each case as reflected on Schedule A hereto. As of the date
hereof, the Stockholder’s Existing Shares constitute all of the shares of MSLO
Common Stock Beneficially Owned by the Stockholder. Except for the rights
granted to TopCo and Sequential hereby and except as set forth on Schedule A,
the Stockholder has and will have at all times through the Meeting Date sole (or
shared with another Stockholder) voting power to control the vote and consent as
contemplated herein, sole (or shared with another Stockholder) power of
disposition, sole (or shared with another Stockholder) power to issue
instructions with respect to the matters set forth in Article II, and sole (or
shared with another Stockholder) power to agree to all of the matters set forth
in this Agreement, in each case, with respect to all of the Stockholder’s
Existing Shares and with respect to all of the Covered Shares owned by the
Stockholder at all times through the Meeting Date.

 

(c)          No Violation. The execution, delivery and performance of this
Agreement by the Stockholder does not and will not (whether with or without
notice or lapse of time, or both) (i) violate any provision of the certificate
of formation or other comparable governing documents, as applicable, of the
Stockholder, (ii) violate, conflict with or result in the breach of any of the
terms or conditions of, result in any (or the right to make any) modification of
or the cancellation or loss of a benefit under, require any notice, consent or
action under, or otherwise give any Person the right to terminate, accelerate
obligations under or receive payment or additional rights under, or constitute a
default under, any Contract to which the Stockholder is a party or by which it
is bound or (iii) violate any Law applicable to the Stockholder or by which any
of the Stockholder’s assets or properties is bound, except for any of the
foregoing as would not, either individually or in the aggregate, impair the
ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

 

5

 

 

(d)          Consents and Approvals. The execution and delivery of this
Agreement by the Stockholder does not, and the performance by each Stockholder
of its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity, other than the filings of any reports
with the SEC and except where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings and notifications, would not,
either individually or in the aggregate, prevent or delay the performance by the
Stockholder of any of its obligations hereunder.

 

(e)          Absence of Litigation. As of the date hereof, there is no Action
pending or, to the knowledge of the Stockholder, threatened against or affecting
the Stockholder or any of its Affiliates before or by any Governmental Entity
that would reasonably be expected to impair the ability of the Stockholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.

 

(f)          Finder’s Fees. Except as disclosed pursuant to the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Sequential, Singer Merger Sub, MSLO,
Madeline Merger Sub or TopCo in respect of this Agreement based upon any
arrangement or agreement made by the Stockholder (in such Stockholder’s capacity
as a stockholder of MSLO).

 

(g)          Reliance by Sequential. The Stockholder understands and
acknowledges that Sequential is entering into the Merger Agreement in reliance
upon the Stockholder’s execution and delivery of this Agreement and the
representations and warranties of the Stockholder contained herein.

 

Section 3.2           Representations and Warranties of Sequential.

 

(a)          Authorization. Sequential has the power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Sequential of this Agreement, the performance by it of its obligations hereunder
and the consummation by it of the transactions contemplated hereby have been
duly and validly authorized by Sequential and no other actions or proceedings on
the part of Sequential are necessary to authorize the execution and delivery by
it of this Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Sequential and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a legal, valid and binding obligation of Sequential, enforceable
against it in accordance with its terms (except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity).

 

6

 

 

(b)          No Beneficial Ownership. Sequential hereby represents and warrants
to the Stockholders that nothing contained in this Agreement has caused or shall
cause Sequential to acquire Beneficial Ownership of the Covered Shares.

 

Article IV
OTHER COVENANTS

 

Section 4.1           Prohibition on Transfers, Other Actions. From the date
hereof through the Meeting Date, each Stockholder hereby agrees not to (i)
Transfer any of the Covered Shares, Beneficial Ownership thereof or any other
interest therein (including by tendering into a tender or exchange offer),
unless such Transfer is a Permitted Transfer, (ii) enter into any agreement,
arrangement or understanding with any Person (other than TopCo and Sequential),
or take any other action, that violates or conflicts with the Stockholder’s
representations, warranties, covenants and obligations under this Agreement, or
(iii) take any action that would reasonably be expected to restrict or otherwise
adversely affect the Stockholder’s legal power, authority and right to comply
with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this provision shall be void ab initio.

 

Section 4.2           Stock Dividends, etc. In the event of a stock split, stock
dividend or distribution, or any change in the shares of MSLO Common Stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.

 

Section 4.3           No Solicitation.

 

(a)          Each Stockholder hereby acknowledges that it has reviewed and
understands the obligations of a Representative as set forth in Section 5.5 of
the Merger Agreement. Each Stockholder hereby agrees that it shall, and shall
direct its Representatives to, immediately cease and cause to be terminated all
existing discussions and negotiations with any Person conducted heretofore with
respect to any Acquisition Proposal.

 

(b)          Notwithstanding anything to the contrary in this Agreement, solely
to the extent MSLO is permitted to take the actions set forth in Section 5.5(a)
or 5.5(b) of the Merger Agreement with respect to an Acquisition Proposal, each
Stockholder and its Affiliates and Representatives will be free to participate
in any discussions or negotiations regarding such Acquisition Proposal with the
Person making such Acquisition Proposal, provided such action by such
Stockholder and its Affiliates and Representatives would be permitted to be
taken by MSLO pursuant to Section 5.5(a) or 5.5(b) of the Merger Agreement.

 

(c)          For the avoidance of doubt, nothing in this Section 4.3 shall
affect in any way the obligations of any Person (including MSLO) under Section
5.5 of the Merger Agreement.

 

7

 

 

Section 4.4           Notice of Acquisitions. Each Stockholder hereby agrees to
notify Sequential in writing as promptly as practicable (and in any event within
48 hours following such acquisition by the Stockholder) of the number of any
additional shares of MSLO Common Stock or other securities of MSLO of which the
Stockholder acquires Beneficial Ownership on or after the date hereof.

 

Section 4.5           Waiver of Appraisal Rights. Each Stockholder agrees not to
exercise any rights of appraisal or any dissenters’ rights (including under
Section 262 of the DGCL) that the Stockholder may have (whether under applicable
Law or otherwise) or could potentially have or acquire in connection with the
Mergers.

 

Section 4.6           Disclosure. Subject to reasonable prior notice and
approval (not to be unreasonably withheld, conditioned or delayed) of the
Stockholders, each Stockholder hereby authorizes MSLO and Sequential to publish
and disclose in any announcement or disclosure required by the SEC, including in
the Proxy Statement/Prospectus the Stockholder’s identity and ownership of such
Stockholder’s Covered Shares and the nature of the Stockholder’s obligations
under this Agreement.

 

Section 4.7           Notices under the Merger Agreement. Sequential shall use
commercially reasonable efforts to cause a copy of all notices delivered to MSLO
pursuant to the Merger Agreement to be delivered to the Stockholders within two
Business Days of delivery to MSLO.

 

Section 4.8           Public Announcement and S-4. TopCo and Sequential shall
provide Martha Stewart and her counsel a reasonable opportunity to review and
comment upon, (i) any press release or other widely-disseminated public
statements with respect to the Merger Agreement, this Agreement or the other
agreements to be entered in connection with the transactions contemplated by the
Merger Agreement to which any Stockholder is a party and (ii) the S-4 and Proxy
Statement/Prospectus and any response to material SEC comments in connection
therewith, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system; and provided that TopCo,
Sequential and their respective Affiliates may make statements that are
substantially similar to previous press releases, public disclosures or public
statements made in compliance with the Merger Agreement and this Agreement.

 

Section 4.9           Expenses. At Closing, TopCo and Sequential hereby consent
to the reimbursement by MSLO prior to Closing to each Stockholder for the fees
and out-of-pocket expenses, including fees of attorneys and financial advisors,
incurred by such Stockholder in connection with the negotiation, execution and
delivery of this Agreement, the Merger Agreement, or the other agreements to be
entered into in connection with the transactions contemplated by the Merger
Agreement to which such Stockholder is a party, which amount will be notified in
writing to TopCo and Sequential at least two Business Days prior to the Closing;
provided that the aggregate amount of such fees and expenses required shall not
exceed $4,000,000; provided, further that, if MSLO does not reimburse the
Stockholders for such expenses at or prior to the Effective Time, Sequential and
TopCo hereby agree to reimburse, or cause MSLO to reimburse, the Stockholders
for such expenses promptly following the Effective Time.

 

8

 

 

Section 4.10         Indemnification. From and after closing, TopCo shall
indemnify and hold harmless each trust or similar entity affiliated with a
Stockholder and which is not a party to this agreement and such trust or similar
entity’s officers, directors and trustees (the “Indemnified Parties”), against
all claims, losses, liabilities, damages, judgments, inquiries, fines and
reasonable fees, costs and expenses, including attorneys’ fees and
disbursements, incurred in connection with any claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative, arising
out of or pertaining to the Merger Agreement and this Agreement, and the
transactions contemplated thereby and hereby, to the fullest extent permitted by
applicable Law. In the event of any such claim, action, suit or proceeding, (i)
each Stockholder will be entitled to advancement of expenses incurred in the
defense of any such claim, action, suit or proceeding from TopCo to the fullest
extent permitted by applicable Law; provided, that any person to whom expenses
are advanced provides an undertaking, if and only to the extent required by the
DGCL, to repay such advances if it is ultimately determined that such person is
not entitled to indemnification, and (ii) TopCo shall, and shall cause its
subsidiaries to, cooperate in the defense of any such matter.

 

Article V
MISCELLANEOUS

 

Section 5.1           Termination. This Agreement shall remain in effect until
the earliest to occur of (i) the Expiration Date, (ii) the Closing Date, (iii)
an Adverse Recommendation Change, (iv) the MSLO Stockholder Approval has been
obtained, (v) the delivery of written notice by Sequential to the Stockholders
of termination of this Agreement, and (vi) the delivery of written notice of
termination by the Stockholders to Sequential following any Fundamental
Amendment effected without the prior consent of the Stockholder, and upon the
occurrence of the earliest of such events this Agreement shall terminate and be
of no further force; provided, however, that the provisions of Section 4.10,
this Section 5.1, Section 5.2 and Sections 5.4 through 5.13 shall survive any
termination of this Agreement indefinitely and (ii) Sections 4.6, 4.7 and 4.8
shall remain in effect until the Expiration Date. Nothing in this Section 5.1
and no termination of this Agreement shall relieve or otherwise limit any party
of liability for willful and material breach of this Agreement. For the
avoidance of doubt, in the event the Merger Agreement is validly terminated
prior to the Effective Time, this Agreement and any consent executed pursuant
hereto shall be deemed null and void and shall have no further effect.
“Fundamental Amendment” means the execution by MSLO, Madeline Merger Sub,
Sequential, Singer Merger Sub and TopCo of a written amendment to, or written
waiver by MSLO, Madeline Merger Sub, Sequential, Singer Merger Sub and TopCo of
any provision of, the Merger Agreement that reduces the amount of the Merger
Consideration or changes the form of the Merger Consideration to include or
substitute therefor a form other than cash and shares of TopCo Common Stock in
the proportion reflected in the Merger Agreement, amends the conditions
precedent set forth in Section 7.1 or 7.3 of the Merger Agreement (except in the
case of a waiver of a condition by Sequential or TopCo) or would result in
additional monetary liability to such Stockholder.

 

Section 5.2           Stop Transfer Order. In furtherance of this Agreement,
each Stockholder hereby authorizes and instructs MSLO to instruct its transfer
agent to enter a stop transfer order with respect to all of the Covered Shares
held of record by such Stockholder and (i) if this Agreement is terminated in
accordance with Section 5.1, then, promptly following the termination of this
Agreement, or (ii) immediately following the Closing (and in any event within
such time as would not delay receipt by the Stockholder of the Merger
Consideration), to cause any stop transfer instructions imposed pursuant to this
Section 5.2 to be lifted.

 

9

 

 

Section 5.3           No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Sequential any direct or indirect ownership or
incidence of ownership (whether beneficial ownership or otherwise) of or with
respect to any Covered Shares, except as otherwise provided herein. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to the applicable Stockholder, and Sequential shall
have no authority to direct the Stockholders in the voting or disposition of any
of the Covered Shares, except as otherwise provided herein.

 

Section 5.4           Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by e-mail, upon written confirmation of receipt
by e-mail or otherwise, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(a)          if to Sequential to:

 

Sequential Brands Group, Inc.
5 Bryant Park, 30th Floor
New York, NY 10018
Attention: Yehuda Shmidman
E-mail: yshmidman@sbg-ny.com

 

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention: Barbara L. Becker

E-mail: bbecker@gibsondunn.com

 

(b)          if to a Stockholder, to the address set forth opposite such
Stockholder’s name in Schedule A hereto, with a copies (which shall not
constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Andrew J. Nussbaum

Email: AJNussbaum@wlrk.com

 

and

10

 

 

Grubman Shire & Meiselas, P.C.

152 West 57th Street

New York, NY 10019

Attention: Allen J. Grubman; Lawrence Shire; Eric Sacks

Email: AGrubman@gispc.com; lshire@gispc.com; esacks@gispc.com

 

Section 5.5           Interpretation. When a reference is made in this Agreement
to a Section, Article, Exhibit or Schedule such reference shall be to a Section,
Article, Exhibit or Schedule of this Agreement unless otherwise indicated. The
headings contained in this Agreement or in any Exhibit or Schedule are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation,” unless otherwise specified. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision in this
Agreement. The term “or” is not exclusive. The word “will” shall be construed to
have the same meaning and effect as the word “shall.” References to days mean
calendar days unless otherwise specified.

 

Section 5.6           Counterparts; Facsimile or .pdf Signatures. This Agreement
may be executed in two or more counterparts, all of which shall be considered
one and the same instrument and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party. This Agreement may be executed by facsimile or .pdf signature and a
facsimile or .pdf signature shall constitute an original for all purposes.

 

Section 5.7           Entire Agreement. This Agreement and, to the extent
referenced herein, the Merger Agreement, together with the several agreements
and other documents and instruments referred to herein or therein or annexed
hereto or thereto, constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof and
thereof.

 

Section 5.8           Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.

11

 

 

(b)          Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any party or
its Affiliates against any other party or its Affiliates shall be brought and
determined in the Court of Chancery of the State of Delaware; provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such legal action or proceeding may be brought in any federal
court located in the State of Delaware or any other Delaware state court. Each
of the parties hereby irrevocably submits to the jurisdiction of the aforesaid
courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 5.9           Specific Performance. Each of the parties to this
Agreement hereby acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or if the Agreement was otherwise breached
and that money damages, even if available, would not be an adequate remedy
therefor. Accordingly, each party agrees that the other parties shall be
entitled to specific performance, an injunction, restraining order and/or such
other equitable relief, in addition to any other rights and remedies existing in
its favor at law or in equity, as a court of competent jurisdiction may deem
necessary or appropriate to enforce its rights and each of the obligations
hereunder (without posting of bond or other security). Anything in this
Agreement to the contrary notwithstanding, each party hereby agrees that
specific performance or injunctive relief pursuant to this Section 5.9 shall be
its sole and exclusive remedy with respect to breaches or threatened breaches by
any other party to this Agreement, and no such party shall pursue any other form
of relief (including monetary damages) that may be available for a breach of
this Agreement.

 

Section 5.10         Amendment; Waiver. This Agreement may be amended, modified
or supplemented by a writing executed by each of the parties hereto. This
Agreement may not be amended, modified or supplemented in any manner, whether by
course of conduct or otherwise, except by an instrument in writing specifically
designated as an amendment hereto, signed on behalf of each of the parties in
interest at the time of the amendment.

 

12

 

 

Section 5.11         Severability. Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 5.12         Assignment; Successors; No Third Party Beneficiaries.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise, by any party without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement;
provided, however, that MSLO is hereby made a third party beneficiary of Article
II herein only for the purpose of seeking specific performance of each
Stockholder’s obligations thereunder; and provided, further, however, that the
Indemnified Parties shall be third party beneficiaries of Section 4.10.

 

Section 5.13         Stockholder Capacity. The restrictions and covenants of
each Stockholder hereunder shall not be binding, and shall have no effect, in
any way with respect to any director or officer of MSLO or any of its
Subsidiaries in such Person’s capacity as such a director or officer, nor shall
any action taken by any such director or officer in his or her capacity as such
be deemed a breach by a Stockholder of this Agreement.

 

[The remainder of this page is intentionally left blank]

 

13

 

 

IN WITNESS WHEREOF, Sequential, TopCo and the Stockholders have caused to be
executed or executed this Agreement as of the date first written above.

 

  SEQUENTIAL BRANDS GROUP, INC.,         By:  /s/ Yehuda Shmidman   Name: Yehuda
Shmidman   Title: Chief Executive Officer         SINGER MADELINE HOLDINGS, INC.
        By:  /s/ Yehuda Shmidman   Name: Yehuda Shmidman   Title: Chief
Executive Officer

 

Signature Page to Voting and Support Agreement

 

 

  STOCKHOLDERS:        /s/ Martha Stewart   MARTHA STEWART

 

Signature Page to Voting and Support Agreement

 

 

  MARTHA STEWART FAMILY LIMITED PARTNERSHIP         By:  /s/ Martha Stewart  
Name: Martha Stewart   Title: General Partner, in her capacity as trustee of the
Martha Stewart 2012 Revocable Trust

 

Signature Page to Voting and Support Agreement

 

 

SCHEDULE A

 

Stockholder  Address  Class A
Common Stock   Class B
Common Stock  Martha Stewart  48 Girdle Ridge Road
Katonah, NY 10536   27,087,571(1)   24,984,625  Martha Stewart Family Limited
Partnership  48 Girdle Ridge Road
Katonah, NY 10536   24,984,625(2)   24,984,625 

 

(1)         Includes (i) 14,748 shares of the Class A Common Stock held by
Martha Stewart, (ii) 1,300,000 shares of the Class A Common Stock that are
subject to exercisable options and (iii) 29,816 shares of Class A Common Stock
held by the Martha Stewart 1999 Family Trust, of which Martha Stewart is a
co-trustee and as to which she shares voting and dispositive power. These shares
also include (a) 24,984,625 shares of Class B Common Stock held by the Martha
Stewart Family Limited Partnership (“MSFLP”), of which Martha Stewart, as the
sole trustee of the Martha Stewart 2012 Revocable Trust, is the sole general
partner, each of which is convertible at the option of the holder into one share
of the Class A Common Stock and (b) 37,270 shares of Class A Common Stock held
by the Martha Stewart 2000 Family Trust, of which Martha Stewart is a
co-trustee. In addition, Martha Stewart may be deemed to beneficially own
721,112 shares of Class A Common Stock held by the Martha and Alexis Stewart
Charitable Foundation, for which Martha Stewart is a co-trustee and as to which
she shares voting and dispositive power. Martha Stewart executed a revocable
proxy, dated as of October 6, 2004, whereby Martha Stewart appointed Alexis
Stewart as her true and lawful proxy, attorney-in-fact and agent with respect to
all of the securities of the Company that are owned by Martha Stewart from time
to time. This proxy is hereby revoked.

 

(2)         Consists of 24,984,625 shares of the Class B Common Stock, each of
which is convertible at the option of the holder into one share of the Class A
Common Stock, all of which are owned by MSFLP and indirectly owned by Martha
Stewart as the sole general partner of MSFLP in her capacity as the sole trustee
of the Martha Stewart 2012 Revocable Trust and as to which MSFLP is deemed to
share voting and dispositive power. Pursuant to a power of attorney, dated as of
October 6, 2004, MSFLP appointed Alexis Stewart as its true and lawful proxy,
attorney-in-fact and agent with respect to all of the securities of the Company
that are owned by MSFLP from time to time. This power of attorney is hereby
revoked.

 

 

 